                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  JEREMY KANE JONES,                                )
                                                    )
                    Petitioner,                     )
                                                    )
  v.                                                )       No.: 2:20-CV-49-RLJ-CRW
                                                    )
  UNITED STATES OF AMERICA,                         )
                                                    )
                    Respondent.                     )


                                   MEMORANDUM OPINION

        Petitioner, a federal inmate housed at the United States Penitentiary Coleman II in

 Coleman, Florida, filed this petition for habeas relief pursuant to 28 U.S.C. § 2241 concerning the

 calculation of his sentence. Having considered the petition and applicable law, this Court finds

 that this action should be transferred.

        Under 28 U.S.C. § 2242, a habeas petition shall name as the respondent “the person who

 has custody over” the petitioner. 28 U.S.C. § 2242. Therefore, a § 2241 petition must be filed

 in the district having jurisdiction over the petitioner’s custodian. See Rumsfeld v. Padilla, 542

 U.S. 426, 443 (2004). Jurisdiction attaches at the time the § 2241 petition is filed. See White v.

 Lamanna, 42 F. App’x 670, 671 (6th Cir. 2002). At the time he filed the instant petition,

 Petitioner was (and remains) incarcerated at the United States Penitentiary Coleman II, which is

 in Sumter County, Florida. This Court does not have jurisdiction over Petitioner’s current

 custodian in Florida and thus lacks jurisdiction to consider this petition.

        Rather, jurisdiction lies in the United States District Court for the Middle District of

 Florida, see 28 U.S.C. § 89(b), and the Court finds that the interests of justice require that this

 action be transferred to that District. See 28 U.S.C. § 1631 (“Whenever a civil action is filed in a




Case 2:20-cv-00049-RLJ-CRW Document 10 Filed 10/30/20 Page 1 of 2 PageID #: 52
 court . . . and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest

 of justice, transfer such action or appeal to any other such court in which the action or appeal could

 have been brought at the time it was filed or noticed[.]”).

         Accordingly, the Clerk will be DIRECTED to TRANSFER this entire action to the United

 States District Court for the Middle District of Florida for further disposition.

         AN APPROPRIATE ORDER WILL ENTER.



                  IT IS SO ORDERED.

                                                                     ENTER:



                                                                             s/ Leon Jordan
                                                                       United States District Judge




                                                        2




Case 2:20-cv-00049-RLJ-CRW Document 10 Filed 10/30/20 Page 2 of 2 PageID #: 53
